office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release number conex-113096-05 cc intl b3 index no the honorable michael bilirakis u s house of representatives washington d c attn sarah owens dear mr bilirakis i apologize for the delay in responding to your letter of date to our congressional liaison your inquiry on behalf of your constituent -------------------- concerned the federal_income_tax we have already sent a letter to -------------------------- ---------------------------------------------------------------------------------------------explaining our authority to administer the tax system responding to letters like this one on a point by point basis is difficult because they usually reflect personal opinions and frustrations with the tax system that we cannot address however i can provide the following general information which i hope is helpful the federal tax law is contained in title_26 of the united_states_code and is reproduced separately as the internal_revenue_code the code under title_26 the irs is a part of the united_states department of the treasury the code does not define the term income gross_income not income is the starting point for determining an individual’s federal_income_tax liability the term gross_income is defined in sec_61 of the code sec_61 includes in gross_income all income from whatever source derived as the supreme court stated in 348_us_426 congress applied no limitations as to the source of taxable receipts nothing in sec_861 to of the code limits the gross_income subject_to united_states taxation to foreign-source income the rules of sec_861 through help determine whether income is from sources within the united_states or without the united_states which is relevant for example in determining whether a u s citizen or resident may claim a credit for foreign taxes paid see 678_f2d_180 ct_cl stating that t he determination of where income is derived or ‘sourced’ is generally of no moment to either united_states citizens or united_states corporations for such persons are subject_to tax under sec_1 and sec_11 respectively on their worldwide income and that l ikewise the income of a resident_alien individual is taxed under sec_1 without regard to source the source_rules do not operate to exclude from u s taxation income earned by united_states persons from sources within the united_states williams v commissioners 114t c rejecting the claim that income was not subject_to tax because it was not from any of the sources listed in sec_1_861-8 aiello v commissioner tcmemo_1995_40 rejecting the claim that sec_861 lists the only sources of income relevant for purposes of sec_61 every person liable for any_tax imposed by the code shall make a return sec_6001 and sec_6011 of the code in addition sec_6012 of the code provides that every individual whose gross_income equals or exceeds certain amounts shall make a federal_income_tax return shall as used in sec_6001 sec_6011 and sec_6012 means must must means to be required to who is required by the code to file a return is explained in the instructions for form_1040 under the heading filing_requirements the positions -------------raised have been the subject of numerous court decisions which held these positions to be contrary to existing law see for example 7_f3d_1340 7th cir united_states v jugim 978_f2d_1032 8th cir in addition the courts have often imposed sanctions on taxpayers who raise these types of arguments in litigation for example in 791_f2d_68 7th cir the court stated see also connor v commissioner f 2nd 2nd cir the argument that wages are not income has been rejected so frequently that the very raising of it justifies the imposition of sanctions 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit some people believe with great fervor preposterous things that just happen to coincide with their self- interest certain individuals have convinced themselves that wages are not income that only gold is money that the sixteenth_amendment is unconstitutional and so on these beliefs all lead to the elimination of their obligation to pay taxes the government may not prohibit the holding of these beliefs but it may penalize people who act on them macro form rev department of the treasury - internal_revenue_service i hope this information is helpful if we can be of further assistance please call me at or ----------------------also at sincerely barbara a felker chief branch office of the associate chief_counsel international macro form rev department of the treasury - internal_revenue_service
